        5:20-cv-01101-JD            Date Filed 02/23/21          Entry Number 41           Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                    ORANGEBURG DIVISION


Vincent L. Fields,                          )                Case No. 5:20-cv-1101-JD
                                            )
                    Petitioner,             )
                                            )
                    v.                      )                OPINION AND ORDER
                                            )
Warden of Federal Correctional Institution, )
                                            )
                    Respondent.             )
________________________________            )

        This matter is before the Court with the Report and Recommendation of United States

Magistrate Judge Kaymani D. West, made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 of the District of South Carolina.11 Petitioner brought this pro se Petition for a

Writ of Habeas Corpus under 28 U.S.C. § 2241. (DE 1.) On July 8, 2020, Respondent filed a

Motion to Dismiss or in the Alternative for Summary Judgment (DE 24.) Because Petitioner is

proceeding pro se, he was advised pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir.

1975), that a failure to respond to the Motion to Dismiss could result in the Motion being granted

and this case being dismissed. (DE 25.) Petitioner filed his Response in Opposition on August 6,

2020. (DE 27.)

        On December 21, 2021, the magistrate judge issued a Report and Recommendation,

recommending that Respondent’s Motion for Summary Judgment be granted and that the

Petition for Writ of Habeas Corpus be dismissed. (DE 29.) For the reasons stated below, the


1


1
 The recommendation has no presumptive weight, and the responsibility for making a final determination remains with
the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is charged with
making a de novo determination of those portions of the Report and Recommendation to which specific objection is
made. The court may accept, reject, or modify, in whole or in part, the recommendation made by the magistrate judge
or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                                        1
       5:20-cv-01101-JD         Date Filed 02/23/21     Entry Number 41       Page 2 of 4




Court adopts the Report and Recommendation and grants Respondent’s Motion for Summary

Judgment.

I.        FACTUAL AND PROCEDURAL BACKGROUND

          On March 19, 2020, Petitioner, a federal prisoner, filed a Petition for a Writ of Habeas

Corpus Under 28 U.S.C. § 2241, alleging his custody classification determined by the Bureau of

Prisons (“BOP”) is improper, which has increased his BOP-assigned security level and impacts

where he may be housed. Respondents filed a Motion to Dismiss or in the Alternative for

Summary Judgment on July 8, 2020, asserting that Respondent argues that Petitioner has not

exhausted administrative remedies3 and, even if he did, his Petition should be dismissed for

Petitioner’s requested relief concerning his custody classification is not cognizable under a §

2241 habeas corpus as the vehicle to address the issue he raises regarding his custody

classification. Petitioner filed his Response in Opposition to Respondent’s Motion to Dismiss on

August 6, 2020. (DE 27.)

          On December 21, 2020, the magistrate judge issued a Report and Recommendation,

recommending that Defendant’s Motion for Summary Judgment be granted and that the Petition

for Writ of Habeas Corpus be dismissed. Petitioner filed objections to the Report and

Recommendation alleging, inter alia, that his claims are not against the BOP but the

“Designation Sentence and Computation Center” as an “extended office branch of the BOP. .

.responsible for adding erroneous ‘base scoring’ points.” (DE 38.) This matter is now ripe for

review.

II.       DISCUSSION

          Objections to the Report and Recommendation must be specific. Failure to file specific

objections constitutes a waiver of a party’s right to further judicial review, including appellate



                                                 2
       5:20-cv-01101-JD         Date Filed 02/23/21       Entry Number 41        Page 3 of 4




review, if the recommendation is accepted by the district judge. See United States v. Schronce,

727 F.2d 91, 94 & n.4 (4th Cir. 1984). “The Supreme Court has expressly upheld the validity of

such a waiver rule, explaining that ‘the filing of objections to a magistrate's report enables the

district judge to focus attention on those issues -- factual and legal -- that are at the heart of the

parties' dispute.’” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (2005)

(citing Thomas v. Arn, 474 U.S. 140 (1985) (emphasis added)). In the absence of specific

objections to the Report and Recommendation, this Court is not required to give any explanation

for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Upon review, the Court finds that many of Petitioner’s objections are non-specific,

unrelated to the dispositive and/or at the heart of disputed portions of the Report and

Recommendation, or merely restate his arguments. However, the Court was able to glean the

following specific objections which will be addressed seriatim.

       First, Petitioner objects to the Report and Recommendation because his claims are not

against the BOP but the “Designation Sentence and Computation Center” as an “extended office

branch of the BOP. . . responsible for adding erroneous ‘base scoring’ points.” (DE 38.) This

Court finds that the BOP is the proper party.          Based on the Petitioner’s allegations, the

Designation Sentence and Computation Center is an extension of the BOP; therefore, the BOP is

the proper party.

       Next, Petitioner objects to the Report and Recommendation because it asserts that “Mr.

Guidry is an employee of F.C.I.-Bennettsville, SC, where in fact my former unit counselor (Mr.

Guidry) works 3,000 miles away where I was housed when initially filing my grievances.” (DE

38.) This Court finds that this is not a material fact to Petitioner’s claims before the Court.




                                                  3
       5:20-cv-01101-JD       Date Filed 02/23/21       Entry Number 41        Page 4 of 4




       Lastly, Petitioner objects to the court’s finding that he has “not presented a violation of a

constitutional protected liberty interest.” The Court adopts the Report and Recommendation

acknowledging that although the Fourth Circuit Court of Appeals has not issued a published

decision finding that habeas relief is inapplicable to conditions-of-confinement claims, the Court

of Appeals has addressed the matter several times in unpublished opinions, most recently in

Wilborn v. Mansukhani, 795 F. App’x 157, 163–64 (4th Cir. 2019) (unpublished per curiam

opinion) (collecting cases). In Wilborn, the court found that the petitioner’s “claim seeking to

have the BOP reconsider where he is being housed is one that would not fall within the scope of

habeas corpus.” 795 F. App’x at 164 (citing Rodriguez v. Ratledge, 715 F. App’x 261, 266 (4th

Cir. 2017)).

       Consequently, the Court grants Respondent’s Motion for Summary Judgment and adopts

the Report and Recommendation and incorporates it herein by reference.

       It is, therefore, ORDERED that Respondent’s Motion for Summary Judgment is granted,

and Petitioner’s Petition for a Writ for Habeas Corpus is dismissed.

       IT IS SO ORDERED.


                                                             ______________________________
                                                             United States District Judge
February 23, 2021
Greenville, South Carolina




                                                4
